 


109 HR 3091 IH: To extend temporarily the duty suspension on 4,4'-Oxydiphthalic Anhydride (ODPA).
U.S. House of Representatives
2005-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3091 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2005 
Mr. Hobson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend temporarily the duty suspension on 4,4'-Oxydiphthalic Anhydride (ODPA). 
 
 
1.Temporary suspension of duty
(a)In generalHeading 9902.05.13 of subchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States, relating to 4,4'-Oxydiphthalic Anhydride (CAS # 1823–59–2) is amended by striking 12/31/2006 and inserting 12/31/2009.
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act.  
 
